SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [] Preliminary Proxy Statement [] Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [] Definitive Proxy Statement [X] Definitive Additional Materials [] Soliciting Material Pursuant to Rule 14a-11(c) or Rule 14a-12 Eaton Vance Growth Trust (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i) (1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: [ ] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement no.: (3) Filing Party: (4) Date Filed: Dear Eaton Vance Worldwide Health Sciences Fund Shareholder, Our records show that we have not yet received your vote for the Special Meeting of Shareholders of Eaton Vance Worldwide Health Sciences Fund. We urge you to vote as soon as possible in order for your Eaton Vance Worldwide Health Sciences Fund to obtain a sufficient number of votes to hold the Special Meeting and avoid future reminders and the possibility of an adjournment. THE EATON VANCE WORLDWIDE HEALTH SCIENCES FUND BOARD OF TRUSTEES RECOMMEND THAT YOU VOTE FOR THE PROPOSALS. No matter how many shares you own, your vote is important. The Special Meeting of Shareholders is scheduled for Friday, July 1, 2011. To ensure your vote is received in time please use one of the following three methods to cast your vote: Talk to a Live Agent: Call 1-866-615-7268 Monday through Friday 9:30 a.m. to 9:00 p.m. (ET), Saturday from 10:00 a.m. to 6:00 p.m. (ET). Vote by Telephone: For touch-tone voting, please refer to your Proxy Card(s) for a toll-free number and follow the recorded instructions. Vote Online: Go to www.proxyvote.com and enter the control number that appears on each of your Proxy Card(s). The site will provide you all further instructions. VOTING TAKES ONLY A FEW MINUTES PLEASE VOTE TODAY EV2 -7/1
